704 N.W.2d 708 (2005)
474 Mich. 892
Michael REINHARDT and Anthony Otero, Plaintiffs-Appellants,
v.
DIOCESE OF LANSING, Bishop Carl F. Mengeling, Bishop James Murray, Archdiocese of Santa Fe, Archbishop Michael Jarobe Sheehan, Robert F. Sanchez, f/k/a Archbishop Robert F. Sanchez, the Servants of the Paraclete, Archdiocese of Detroit, Cardinal Adam Joseph Maida, and Jason B. Sigler, f/k/a Father Jason Sigler, Defendants-Appellees.
Docket No. 128474. COA No. 257912.
Supreme Court of Michigan.
October 20, 2005.
On order of the Court, the application for leave to appeal the January 20, 2005 *709 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.
MARILYN J. KELLY, J., dissents and states as follows:
Because the Court of Appeals decision is based on its decision in Doe v. Roman Catholic Archbishop of Archdiocese of Detroit, 264 Mich.App. 632, 692 N.W.2d 398 (2004), and because I believe Doe was wrongly decided, I would reverse the Court of Appeals decision in this case. The trial court's denial of summary disposition for defendant should be affirmed.